Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 1 of 12


                                                         EXHIBIT 5
Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 2 of 12
Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 3 of 12
Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 4 of 12
Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 5 of 12
Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 6 of 12
Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 7 of 12
Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 8 of 12
Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 9 of 12
Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 10 of 12
Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 11 of 12
Case 4:19-cv-00778-LPR Document 34-5 Filed 05/10/21 Page 12 of 12
